Citation Nr: 0700959	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  98-08 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disability manifested 
by cough, fever and night sweats, to include as due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from July 1988 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

When the case was most recently before the Board in November 
2005, the Board remanded this issue for additional 
evidentiary development.  The case has since been returned to 
the Board for further appellate action.

In a September 2005 letter, the veteran requested an 
increased disability rating for his service-connected 
irritable bowel syndrome.  That issue was referred to the 
originating agency in the Board's November 2005 remand.  
Since that time, no additional action has been taken by the 
originating agency.  Therefore, the issue is again referred 
to the originating agency for appropriate action.


FINDINGS OF FACT

1.  Episodes of coughing, fever and night sweats in service 
and after service have been medically attributed to viruses.

2.  The veteran does not have a current chronic disability 
manifested by coughing, fever and night sweats.  


CONCLUSION OF LAW

A chronic disability manifested by cough, fever and night 
sweats was not incurred in or aggravated by active duty, and 
is not presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a disability 
manifested by cough, fever and night sweats.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letter mailed in November 
2005.  Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in July 
2006.  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had VCAA notice been 
provided at an earlier time. 

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a disability manifested by 
cough, fever and night sweats.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

With a number of exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that (1) became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).

Effective December 18, 2006, VA extending the presumptive 
period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 
2011 (for qualifying chronic disabilities that become 
manifest to a degree of 10 percent or more after active duty 
in the Southwest Asia theater of operations).  71 Fed. Reg. 
75669 (2006).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) 
Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome;  (2) Fibromyalgia;  (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Presumptive Provisions

The veteran has identified essentially three symptoms as 
being attributable to and representative of a qualifying 
chronic disability under 38 C.F.R. § 3.317.  Those are fever, 
night sweats and coughing.  It appears from a review of the 
evidence that the veteran has been hospitalized twice, in 
November 1999 and August 2002, for complaints of fevers and 
night sweats.  In November 1999, the veteran was discharged 
with a diagnosis of "likely" viral infection.  A February 
2000 outpatient note shows that the veteran's symptoms had 
since resolved.  In August 2002, the veteran was hospitalized 
for a recurrence of symptoms, which were found to likely 
represent a viral illness.  The veteran was found to be 
positive for CMV (Cytomegalovirus).  

The veteran was afforded a VA Gulf War examination in May 
2005.  The examiner did not find any chronic disability 
manifested by fever, night sweats or coughing.  Indeed, those 
symptoms were not noted objectively.  VA outpatient treatment 
reports from December 2003 to July 2006 show no complaints of 
fever, night sweats or coughing.  The veteran was afforded a 
VA examination in April 2006.  At that time, pulmonary 
function tests were normal.  Lung volumes were normal.  Chest 
X-rays were normal.  The examiner noted past test results as 
being consistent with past CMV infection, lending further 
support for the opinions rendered in November 1999 and August 
2002 that the veteran likely suffered viral infections at 
those times.  While the examiner noted the veteran's 
complaint of a cough, all clinical testing was normal, and 
there was no abnormality of pulmonary function.  No coughing 
was noted during the examination.  A June 2006 neurological 
examination was described as "perfectly normal."  

The April 2006 examiner did discuss the veteran's recent 
reports of intermittent fevers and night sweats, as well as 
an intermittent cough, but did not identify any objective 
indications of these conditions on examination.  While the 
veteran is competent to describe his symptoms, and indeed, to 
describe objective indications of a disability, in his 
discussion with the April 2006 examiner, the veteran 
described his fevers as sometimes being just a sensation 
rather than a temperature reading.  A sensation of fever 
without an elevation in temperature is clearly not an 
objective indication of disability.  The Board also notes the 
absence of any recent clinical records showing complaint or 
treatment for intermittent fever, night sweats or cough as 
inconsistent with the veteran's assertions of ongoing 
symptomatology.  

Based on the lack of any recent record of treatment for 
cough, fever or night sweats, and the lack of any recent 
objective indications of such symptoms, the Board finds that 
there is no current chronic disability.  

However, even conceding the presence of a chronic disability, 
the Board can identify no basis on which to find that such 
disability has become manifest to a degree of 10 percent or 
more.  In evaluating the veteran's reported symptoms, the 
Board specifically excludes the two hospitalizations in 1999 
and 2002, as those episodes were specifically related to 
viral infections.  Moreover, episodes of fever and cough 
noted in the service medical records were also specifically 
related to diagnoses of acute viral syndrome, pharyngitis, 
and the influenza.  Therefore, any current qualifying 
disability cannot be said to have become manifest during 
service.  

The Board also notes that November 1996 VA examiner included 
a diagnosis of presumptive Persian Gulf syndrome with corytic 
symptoms including fever, chills, sore throat, cough and 
congestion.  However, this diagnosis appears to be based 
solely on the veteran's description of the in-service 
episodes discussed above, as well as his description of 
"several one-week episodes" of cold-like symptoms after 
service.  However, on examination, the veteran was found to 
be afebrile and without any respiratory symptoms.  In 
essence, the November 1996 diagnosis is a recitation of the 
episodes noted in the service medical records, for which 
diagnoses were rendered.  

The November 1996 examination report appears to fit a pattern 
in the medical evidence, in which the veteran's past symptoms 
are recounted by the examiner, but the results of physical 
examination are pertinently normal.  Particularly significant 
is that the specific symptoms reported by the veteran-fever, 
cough, and night sweats-have not been shown on objective 
examinations with the exception of the above-noted 
hospitalizations.  Similar to the November 1996 report, the 
veteran was examined in May 1997 with no problems on 
pulmonary function testing or chest X-rays.  While the 
examiner noted complaint of occasional flu-like symptoms, he 
also noted that the veteran did not have the problem at the 
time of the examination.  In the Board's view, the lack of 
any clinical support for the veteran's reports undercuts the 
credibility of his statements.  While the veteran is 
competent to describe ongoing symptomatology, his statements 
appear to defy clinical verification.  This diminishes their 
probative value in comparison to the overwhelmingly normal 
clinical findings.

Based on the recent normal results shown on pulmonary 
function tests, chest X-rays and neurological examination, 
and the lack of any other objective clinical evidence of 
disability, the Board finds that a compensable rating would 
not be warranted under any diagnostic code.  Indeed, the 
veteran has not suggested a diagnostic code that he believes 
would support a compensable rating given his symptomatology, 
and the Board has not identified one.  

In sum, the Board concludes that the veteran does not have a 
current qualifying chronic disability under 38 C.F.R. 
§ 3.317.  Moreover, excluding the episodes that have been 
specifically attributed to diagnosed disorders, the medical 
evidence does not establish that a qualifying disability 
became manifest in service, and does not show such 
symptomatology as would warrant a compensable rating under 
any diagnostic code.  Accordingly, the Board finds that 
service connection for a disability manifested by cough, 
fever, and night sweats is not in order on the basis that it 
represents a qualifying chronic disability under 38 C.F.R. 
§ 3.317.



Direct Service Connection

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the 
Board must consider whether the veteran is entitled to 
service connection for a disability manifested by coughing, 
fever and night sweats under the regular criteria for service 
connection.

Service medical records show that the veteran was seen in 
February, March and April 1992 for complaints of a cough, 
with diagnoses of acute viral syndrome and the flu.  The 
veteran was treated for a fever in July 1991, with a 
diagnosis of pharyingitis.  However, there is no finding of a 
chronic disability manifested by a cough, fever or night 
sweats.  A chest X-ray taken in March 1992 was normal.  The 
report of examination for discharge in July 1992 shows that 
all systems, including the mouth, throat, lungs and chest 
were found to be normal on clinical evaluation.  

Although the post-service medical evidence of record shows 
that the veteran had acute viral infections in November 1999 
and August 2002, it does not appear that the veteran 
currently has a diagnosed chronic disability manifested by 
cough, fever or night sweats, and there is no competent 
evidence of a nexus between any such disability and the 
veteran's military service.  

In essence, the evidence with respect to current diagnosis 
and nexus is limited to the veteran's own statements.  This 
is not competent evidence with respect to those matters since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that service connection 
for a disability manifested by cough, fever and night sweats 
is also unwarranted on a direct basis.




ORDER

Service connection for a disability manifested by cough, 
fever and night sweats is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


